DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of conducting a wagering game which is a method of determining financial obligations using probability. The CAFC has determined that such method are fundamental economic practices and therefore a method of organizing human activities. The removal of the term “bingo” does not change this analysis.  It is clear from the claims that financial obligations (i.e., awards) are being determined based on probability. This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the display device, processor, and memory are parts of a generic computer as pointed out in Applicant’s specification:
[0019] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.) that can implement one or more aspects of the present disclosure. The gaming devices 104A-104X may alternatively be portable and/or remote gaming devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console, although such devices may require specialized software and/or hardware to comply with regulatory requirements regarding devices used for wagering or games of chance in which monetary awards are provided.

Nor does the display of award values in a partial award area and displaying the total award value incorporate the abstract idea into a “practical application” because it is merely routine and conventional extra-solution activity.  As shown by ¶ 0008 of Saito (United States Pre-Grant Publication 2009/0233689), it is conventional for slot machines to display te amount of the prize to be paid to the player on the display.
Nor does this feature represent a technical solution in the field of displays as was the case in Core Wireless.  In that case, the invention was drawn to a method of solving a technical problem having to do with the viewing of information on a small cell phone screen.  In this case, there is not technical problem that is being solved.  
As MPEP §2106.05(a) third paragraph states:
McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

In this case, there is no discussion in the specification of any technical problem or technical improvement.
For these reasons, the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is not dawn to an abstract idea.  Examiner must, respectfully and reluctantly, disagree.  Applicant’s invention is clearly drawn to a method of determining financial obligations using probability.  An award is determined and at least portions of it are paid to the player based on probability. This is a fundamental economic practice of long standing (In re Smith
Applicant argues that the enumerated list of what constitutes “organizing human activity” does not contain the specific words, “determining financial obligations using probability.”  But the Office has stated many times that the enumeration is not to be taken as a complete listing.  Furthermore, it is clear that determining financial obligations (by any means) is a commercial and (in this case) a legal interaction.  And to top everything, the US Court of Appeals for the Federal Circuit, has ruled in In re Smith, that claims drawn to a method of determining financial obligations using probability is a fundamental economic practice of long standing and is therefore among the list of abstract ideas.
Applicant argues that the Examiner should examine the additional elements to see if the claim, taken as a whole, recites something more than an abstract idea.  Applicant should note that “additional elements” means those elements that are in addition to the abstract idea itself.  In this case, the “additional elements” are an electronic gaming machine, a display, a memory, a processor, and, while not recited, there is probably some sort of input device.  As ¶ 0019 of Applicant’s specification (quoted above) makes clear, these are all part of a generic computer.  According to Alice, implementing an abstract idea on a generic computer will not render the claims patent eligible.
Now Applicant might argue that the game is implemented on a “gaming machine.”  While the Applicant’s specification makes it clear that a “gaming machine” encompasses a generic computer, even if we give the Applicant the benefit of the doubt, and say the “gaming machine” is what is commonly called a “slot machine”, it makes no difference.  These machines are ubiquitous to the art.  Applicant has not made a new “gaming machine” – Applicant has merely implemented an abstract idea on a standard “gaming machine” that is identical to millions – except for the implementation of the abstract idea.
Applicant argues that the invention represents an “improvement” in the art.  But it is not a technical improvement and in order to be patent-eligible, the improvement must be a technical improvement.  
As MPEP §2106.05(a) third paragraph states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

In the current case, there is no discussion in the specification of any technical problem in the art.  Nor does the specification explain the details of an unconventional technical improvement that overcomes the technical problem and is expressed in the claims.
Paragraph 0077 of Applicants (original) specification says that there is a technical improvement associated with the growth of a vertical bar and inflating cherry.  But this does not explain what the technical problem is.  Nor does it appear to be a “technical” problem at all – it is merely an entrepreneurial problem as pointed out by the statement, “In addition, the upward growth over vertical bars 418-424 may add a competitive element to wagering game 400, in that players may perceive or notice that vertical bars 418-424 appear to race upwards as designated symbols land in matrix 402.”  Clearly, adding a competitive element is not a “technical solution to a technical problem” because it does not improve the technology of a computer or “gaming 
Paragraph 0094 also states that, “A variety of specific improvements to the technical fields of Class II (bingo) gaming and award provisioning are therefore described and illustrated herein.”  But it then goes on to explain how the various graphics on the screen may attract more players.  Again, this is not a technical problem.  
Applicant makes no further attempts in the specification to describe any technical problems and certainly does not describe any technical solutions to any technical problems.  This being the case, Applicant cannot comply with the provisions of MPEP §2106.05(a) third paragraph quoted above and cannot successfully argue that the Applicant’s invention represents a technical solution to a technical problem.  Thus the claims are not patent-eligible.
Applicant argues that the claims recite additional elements that amount to significantly more than an abstract idea.  This argument has already been answered in paragraphs 13 & 14 above.  
Applicant argues that the graphical elements amount to “significantly more” because they amount to an improved user interface like that in the Core Wireless case.  First of all, Applicant’s specification uses the term “user interface” in three places – ¶ 0049, 0052 & 0053.  None of these paragraphs discus any improvement to the user interface or any technical problem with the user interface.  Paragraph 0049 says, “The amount wagered (e.g., via the user interface) may be deducted from the credit meter 308.”  Paragraph 0052 says, “In some examples, the bingo card 304 may be randomly selected from a set of bingo cards or a player may select their own bingo card 304 (e.g., via the user interface), such as from a set of randomly generated bingo cards, for example.” And paragraph 0053 says, “For example, a player may be provided a new bingo card 
So we can see that the player may make a wager using the user interface, select a bingo card using the user interface, and press a “Spin” or “Play” button using the user interface.  There is not a single word in the specification about any problem in the user interface that needs to be solved or how changing the graphics effect the user interface at all.  NOT ONE SINGLE WORD!
Yet Applicant argues that these changes to the graphics are the inventive concept that solves a technical problem in user interfaces.  If that were the case, wouldn’t that rate even a passing remark in the specification?  Instead, the specification talks about how these changes in graphics will attract players.  This is not a technical problem. It is a business problem.  Therefore, the Core Wireless case simply does not apply.
For these reasons the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Randall (United States Pre-Grant Publication 2008/0176635) divides the wagers into sub-wagers and places sub-wagers on each playline.  The final payout is determined by adding the sub-quotients won on each winning payline. This appears to be similar to Applicant’s division of the award into an award quotient and awarding the final award based on the chosen playlines.  Schumacher et al. (United States Patent Number 5,611,729) explains how to present a bingo game in a slot machine format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-




CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799